DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Isabella Pang on 3/04/2021.
The application has been amended as follows: 
For claim 11:  
Delete in lines 1-2, after “The system of claim 1,” the phrase “wherein the resolution allocation component further determines”
Add in lines 1-2, after “The system of claim 1,”  the phrase “wherein the determining”
Add in line 2, after “texture data”, the word “is”
Thus, lines 1-2 of claim 11 should read, “The system of claim 1, wherein the determining whether to modify the initial texture data is based on an image 
For claim 31:  
Delete in line 18, “wherein the resolution allocation component determines
Add at the beginning of line 18, after “wherein the”, the word “determine”
Thus, line 18 of claim 31 should read, “determine whether the texture region comprises an… “

Allowable Subject Matter
Claims 1-3, 6-27, 29-35, 37-45, 47-55 and 57-60 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant has placed the claims in condition for allowance by cancelling claims 36, 46 and 56, and amending claim 38 to overcome the Objection.  References Schpok U.S. Patent No. 9,311,748 and Rohf U.S. Pub. No. 2013/0187939 are made of record as teaching the art of optimal texture memory allocation.  However, none of the prior art teaches or suggests:  
From claims 1 and 30 – “wherein the resolution allocation component determines the subjective or objective level of interest using machine learning analysis of historical user interaction with three-dimensional model”
From claim 22 – “wherein the one or more attributes comprise a probability that the texture region will be viewed closely in association with navigation of the three-dimensional model; determining, by the system, the probability based on historical navigation data;”
From claims 31, 41 and 51 – “wherein the resolution allocation component determines whether the texture region comprises an object and determines the subjective or objective level of interest based on a type of the object”
From claims 32, 42 and 52 – “wherein the resolution allocation component determines a score for the texture region using a scoring model that assigns weights to respective attributes of the plurality of attributes, and wherein the resolution allocation component determines whether to modify the initial texture data based on the score”
From claims 33 and 53 – “wherein the one or more attributes comprise a probability that the texture region will be viewed closely in association with navigation of the three-dimensional model, and wherein the resolution allocation component determines the probability based on historical navigation data”
From claims 34 and 54 – “wherein the image quality metric comprises a level of visual detail associated with the initial texture data, and wherein the resolution allocation component determines the level of visual detail based on at least one of:  a spatial variation in the initial texture data, a power of first high frequency components of a Fourier transform of the initial texture data, or an average value of second high-frequency components of an image encoding of the initial texture data”
From claims 35, 45 and 55 – “wherein the resolution allocation component further evaluates the initial texture data to determine a value of high frequency channels of an image encoding of the initial texture data, and wherein the 
From claims 37, 48 and 58 – “wherein the resolution allocation component further determines whether the initial texture data comprises a pattern portion, and based on a determination that the initial texture data comprises a pattern portion, the resolution allocation component separates the pattern portion from the initial texture data to generate an isolated pattern portion and a residual texture portion, and modifies the initial texture data by decreasing a first resolution of the residual texture portion and maintaining or increasing a second resolution of the isolated pattern portion”
From claim 38 – “modifying the first texture region, based on the identification of the first texture region and the second texture region, the modifying includes decreasing a first initial resolution of the first residual texture portion and maintaining or increasing a second initial resolution of the isolated pattern portion.”
From claims 39, 49 and 59 – “wherein the resolution allocation component further determines whether the initial texture data comprises a pattern portion, and based on a determination that the initial texture data comprises a pattern portion, the resolution allocation component separates the pattern portion from the initial texture data to generate an isolated pattern portion and a residual texture portion, and modifies the initial texture data by decreasing a first resolution of the residual texture portion and maintaining or increasing a second resolution of the isolated pattern portion, wherein the resolution allocation 
From claims 40 and 50 – “wherein the resolution allocation component determines the subjective or objective level of interest using machine learning analysis of historical user interaction with three-dimensional model,”
From claim 44 – “wherein the determining whether to modify the initial texture data is based on an image quality metric associated with the initial texture data” … “wherein the image quality metric comprises a level of visual detail associated with the initial texture data, and wherein the resolution allocation component determines the level of visual detail based on at least one of:  a spatial variation in the initial texture data, a power of first high frequency components of a Fourier transform of the initial texture data, or an average value of second high-frequency components of an image encoding of the initial texture data”
From claims 47 and 57 – “wherein the determining whether to modify the initial texture data is based on an image quality metric associated with the initial texture data” 
From claims 43 and 60 – “wherein the one or more attributes comprise a plurality of attributes, wherein the resolution allocation component determines a score for the texture region using a scoring model that assigns weights to respective attributes of the plurality of attributes, and wherein the determining whether to modify the initial texture data is based on the score” 


Response to Arguments
Applicant’s arguments, see Response After Final Action, filed 2/22/2021, with respect to Claim Interpretation under 35 U.S.C. § 112(f) of claims 1, 2, 5, 6, 9-11, 13-21, 31-40, 42, 44 and 47 have been fully considered and are persuasive.  The Claim Interpretation under 35 U.S.C. § 112(f) of the previous Office Action has been withdrawn. 
Applicant’s arguments, see Response After Final Action, filed 2/22/2021, with respect to the Objection to claim 38 have been fully considered and are persuasive.  The Objection of the previous Office Action has been withdrawn. 
Applicant’s arguments, see Response After Final Action, filed 2/22/2021, with respect to the 35 U.S.C. § 103 Rejections of claims 36, 46 and 56 have been fully considered and are persuasive.  The 35 U.S.C. § 103 Rejections of the previous Office Action have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Donna J. Ricks/Examiner, Art Unit 2612